ORDER

PER CURIAM.
Jeff Marler and Jodi Marler (collectively Appellants) appeal from the trial court’s Summary Judgment in favor of Saint Louis University d/b/a Saint Louis University School of Medicine (Respondent). We have reviewed the briefs of the parties and the record on appeal and conclude, as the trial court did, that Respondent is entitled to judgment as a matter of law. ITT Commercial Fin. v. Mid-Am. Marine, 854 *182S.W.2d 871, 381 (Mo.banc 1998). An extended opinion would have no precedential value. We have provided the parties with a memorandum for their use only setting forth the reasons for our decision. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).